DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on April 7, 2020 and July 23, 2020 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
3. Claims 7, 8 and 10 are objected to because of the following informalities:  
Claim 7, “wherein a separation distance between a centre of the inlet and a centre of the disc” should read “wherein a separation distance between a center of the inlet and a center of the disc”.
Claim 8, “wherein the diameter of the disc is greater than the diameter of the inlet” should read “wherein [[the]] a diameter of the disc is greater than [[the]] a diameter of the inlet”. 
Claim 10, “the diameter of the inner region is no less than the diameter of the inlet” should read “a [[the]] diameter of the inner region is no less than a [[the]] diameter of the inlet”. 

Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, The claim language recites “the bottom of the chamber is spaced axially from the top of the chamber”. It is not precisely clear what the phrase “axially” requires. Specifically, it is not precisely clear if the bottom of the chamber must be axially spaced from the top of the chamber, with respect to the rotational axis, the inlet axis, or any other axis of the dirt separator. 
Claim 4 is rejected for depending upon rejected base claim 3.
Claim 11, The claim language recites “wherein the inner region has an open area less than 10% and the outer region has an open area greater than 20%”. It is not precisely clear what the percentages are with respect to. Specifically, does the claim require the inner region to have an open area less than 10% of the inner region or an open area less than 10% of the total area of the disc. Similarly, does 
Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe (US PGPUB 20030106858).
Regarding claim 1, Sharpe discloses a dirt separator (abstract) for a vacuum cleaner [0031], the dirt separator comprising: 
a chamber (see Sharpe’s annotated fig. 4 below. The chamber comprises all structure within the rectangular callout.) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 4 below), and an outlet through which cleansed fluid exits the chamber (See Sharpe’s annotated fig. 4 below; fig. 5, Clean fluid 3, paragraph 0049); and 

    PNG
    media_image1.png
    510
    847
    media_image1.png
    Greyscale

a disc (rotating filter disc 1, paragraph 0047, fig. 4) located at the outlet (Disc 1 is located at the outlet), the disc being arranged to rotate about a rotational axis (“mounted for rotation in the duct about an axis which projects into the fluid flow” teaches the disc being arranged to rotate about a rotational axis (paragraph 0015)) and comprising holes through which the cleansed fluid passes (“perforated barrier which permits the fluid to pass through it” (paragraph 0011) teaches comprising holes through which the cleansed fluid passes), 
wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 4 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s annotated fig. 4 below. The axis of the inlet duct is coincident with the rotational axis of the disc).  

    PNG
    media_image2.png
    609
    1175
    media_image2.png
    Greyscale

Regarding claim 2, Sharpe discloses wherein the inlet duct extends linearly within the chamber (see Sharpe’s annotated fig. 4 below. The inlet duct extends linearly within the chamber).  

    PNG
    media_image2.png
    609
    1175
    media_image2.png
    Greyscale

Regarding claim 7, Sharpe discloses wherein a separation distance between a centre of the inlet and a centre of the disc is no greater than the diameter of the inlet (see Sharpe’s .  

    PNG
    media_image3.png
    557
    846
    media_image3.png
    Greyscale

	Regarding claim 8, Sharpe discloses wherein the diameter of the disc is greater than the diameter of the inlet (see Sharpe’s annotated fig. 4 below. The diameter of the disc 1 is greater than the diameter of the inlet).  

    PNG
    media_image4.png
    529
    846
    media_image4.png
    Greyscale

Regarding claim 13, Sharpe discloses wherein the disc is formed of a metal (paragraph 0022, “The perforated barrier may be made like a conventional filter, for example of porous metal, sintered metal” teaches wherein the disc is formed of a metal).
	Regarding claim 14, Sharpe discloses wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis (paragraph 0027, “The power means for giving rotation may conveniently be an electric motor”).  
Claims 1, 3, 4, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe (US PGPUB 20030106858).
	Regarding claim 1, Sharpe teaches a different embodiment wherein a conventional hand-held vacuum is adapted to use the dirt separator of fig. 4 (fig. 5, paragraph 0031). Specifically, Sharpe discloses a dirt separator for a vacuum cleaner (fig. 6), the dirt separator comprising: 
a chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (see Sharpe’s annotated fig. 6 bleow); and 

    PNG
    media_image5.png
    552
    853
    media_image5.png
    Greyscale

a disc located at the outlet (see Sharpe’s annotated fig. 6 below), the disc being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below) and comprising holes through which the cleansed fluid passes (paragraph 0053, “perforated barrier of metal mesh (27)” teaches the disc has holes through which the cleansed fluid passes), 

    PNG
    media_image6.png
    552
    970
    media_image6.png
    Greyscale

wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s .   

    PNG
    media_image7.png
    552
    1105
    media_image7.png
    Greyscale

Regarding claim 3, Sharpe discloses wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber (paragraph 0054, fig. 6, “an annular space in which separated particulate material can collect” teaches the separated dirt collects at the bottom of the chamber. As more dirt accumulates, it progressively fills in a direction towards a top of the chamber. See Sharpe’s annotated fig. 6 below), the outlet is located at or adjacent the top of the chamber (The terms “at” and “adjacent” do not provide any specific structural relationship. See Sharpe’s annotated fig. 6 below. Sharpe’s outlet is located “adjacent” the top of the chamber.), 

    PNG
    media_image8.png
    666
    826
    media_image8.png
    Greyscale

and the bottom of the chamber is spaced axially from the top of the chamber (The claim language does not require that the entirety of the bottom of the chamber is spaced axially from the entirety of the top of the chamber. Additionally, as mentioned above, “axially” is indefinite because it does not specifically define what axis the top of the chamber and the bottom of the chamber must be spaced along. See Sharpe’s annotated fig. 6 below. A portion of the bottom of the chamber is spaced from a portion of the top of the chamber in the direction of the rotational axis.)   

    PNG
    media_image9.png
    654
    937
    media_image9.png
    Greyscale

Regarding claim 4, Sharpe discloses wherein the inlet duct extends upwardly from the bottom of the chamber (See Sharpe’s annotated fig. 6 below. The inlet duct extends upwardly from the bottom of the chamber.).  

    PNG
    media_image10.png
    532
    844
    media_image10.png
    Greyscale

Regarding claim 5, Sharpe discloses wherein the chamber surrounds the inlet duct (See Sharpe’s annotated fig. 6 below. The chamber surrounds the inlet duct).  ny-1855880335 USC 371 App. of PCT/GB2018/052132Docket No. 42466-21582.00  

    PNG
    media_image11.png
    453
    844
    media_image11.png
    Greyscale

Regarding claim 15, Sharpe discloses a handheld vacuum cleaner comprising a dirt separator (fig. 6, paragraph 0031) that comprises: 
a chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (see Sharpe’s annotated fig. 6 bleow); and 

    PNG
    media_image5.png
    552
    853
    media_image5.png
    Greyscale

a disc located at the outlet (see Sharpe’s annotated fig. 6 below), the disc being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below) and comprising holes through which the cleansed fluid passes (paragraph , 

    PNG
    media_image6.png
    552
    970
    media_image6.png
    Greyscale

wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s annotated fig. 6 below. The axis of the inlet duct is coincident with the rotational axis of the disc).  

    PNG
    media_image7.png
    552
    1105
    media_image7.png
    Greyscale

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US PGPUB 20030106858) in view of Conrad (US Patent 9320401).
Regarding claim 6, Sharpe’s second embodiment, wherein a conventional hand-held vacuum is adapted to use the dirt separator of Sharpe’s fig. 4, teaches the claimed invention as rejected above in claim 1. Additionally, Sharpe teaches wherein the inlet duct extends through a wall of the chamber (see Sharpe’s annotated fig. 6 below. The inlet duct extends through a wall of the chamber.).

    PNG
    media_image12.png
    544
    844
    media_image12.png
    Greyscale

Sharpe does not teach an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe to incorporate the teachings of Conrad to provide a hand vacuum with an inlet, wherein the inlet can be used to directly clean a surface or the inlet is attachable to different attachments of the vacuum cleaner. Doing so would increase the utility of Sharpe’s vacuum by allowing the vacuum to be used for different situations, such as, a ceiling cleaner or a floor cleaner. 
Regarding claim 16, Sharpe teaches a different embodiment wherein a conventional hand-held vacuum is adapted to use the dirt separator of fig. 4 (fig. 5, paragraph 0031). Specifically, Sharpe teaches a dirt separator for a handheld unit (fig. 6), wherein the handheld unit comprises a dirt separator that comprises:
a chamber (See Sharpe’s annotated fig. 6 below) having an inlet through which dirt-laden fluid enters the chamber (See Sharpe’s annotated fig. 6 below), and an outlet through which cleansed fluid exits the chamber (see Sharpe’s annotated fig. 6 bleow); and 

    PNG
    media_image5.png
    552
    853
    media_image5.png
    Greyscale

a disc located at the outlet (see Sharpe’s annotated fig. 6 below), the disc being arranged to rotate about a rotational axis (paragraph 0053; See Sharpe’s annotated fig. 6 below) and comprising holes through which the cleansed fluid passes (paragraph 0053, “perforated barrier of metal mesh (27)” teaches the disc has holes through which the cleansed fluid passes), 

    PNG
    media_image6.png
    552
    970
    media_image6.png
    Greyscale

wherein the inlet is defined by an end of an inlet duct (see Sharpe’s annotated fig. 6 below), and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (See Sharpe’s .   

    PNG
    media_image7.png
    552
    1105
    media_image7.png
    Greyscale

Sharpe does not teach a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the elongate tube extends along an axis parallel to the rotational axis.
However, Conrad teaches a hand held vacuum having an inlet end 905. The inlet end can be used to directly clean a surface or the inlet end 905 can be connected to the downstream end of any suitable hose, cleaning tool or accessory, including, for example a wand 907 that is pivotally connected to a surface cleaning head 908 (col. 8, lines 29-35; fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sharpe to incorporate the teachings of Conrad to provide a handheld unit attached to a cleaner head by an elongate tube. Specifically, it would have been obvious to adapt Conrad’s wand 907 (fig. 2) and surface cleaning head 908 (fig. 2) to attach to Sharpe’s hand held vacuum (fig. 6) in a similar structural manner. Doing so would increase the utility of Sharpe’s vacuum by allowing the vacuum to be used for different situations, such as a floor cleaner.
a stick vacuum cleaner comprising a handheld unit (Sharpe, fig. 6) attached to a cleaner head (Conrad, fig. 2, cleaning head 908) by an elongate tube (Conrad, fig. 2, wand 907), wherein the elongate tube extends along an axis parallel to the rotational axis (Conrad fig. 2, the longitudinal axis of the wand is parallel to the inlet axis. Because Sharpe was modified to include the wand and cleaning head in a similar structural relationship as taught by Conrad, the longitudinal axis of the wand is parallel with the axis of Sharpe’s inlet duct. Sharpe’s inlet duct is coincident with the rotational axis. Therefore, the elongate tube extends along an axis parallel to the rotational axis.).
Allowable Subject Matter
7. Claims 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, Sharpe is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural requirement of the disc having a total open area greater than that of the inlet, as particularly claimed in combination with all other elements of claim 1. 
Regarding claim 10, Sharpe is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural requirement of the diameter of the inner region is no less than the diameter of the inlet and the inner region has an open area less than that of the outer region, as particularly claimed in combination with all other elements of claim 1.
Claims 11 and 12 have been indicated as allowable subject matter for depending from claim 10.
Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 11-14 of copending Application No. 16/637, 981 in view of Sharpe (US PGPUB 20030106858). 
Instant Application 16/637,894
Copending Application 16/637,981
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising:
[Claim 1]A dirt separator for a vacuum cleaner, the dirt separator comprising:
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber

a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
wherein the inlet is defined by an end of an inlet duct and at least a portion of the inlet duct comprising the inlet extends within the chamber
wherein the inlet is defined by an end of an inlet duct that extends within the 10chamber,
[Claim 2] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber.  
[Claim 5] The dirt separator of claim 1,wherein the inlet duct extends linearly within the chamber.
[Claim 3] The dirt separator of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.  
[Claim 3] The dirt separator of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
[Claim 4] The dirt separator of claim 3, wherein the inlet duct extends upwardly from the bottom of the chamber.  
[Claim 4] The dirt separator of claim 3, wherein the inlet duct extends upwardly from the bottom of the chamber
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
[Claim 7] The dirt separator of claim 1, wherein a separation distance between a centre of the inlet and a centre of the disc is no greater than the diameter of the inlet.  
[Claim 1] a separation distance between the centre of the inlet and the centre of the disc is no greater than the diameter of the inlet.
[Claim 8] The dirt separator of claim 1, wherein the diameter of the disc is greater than the diameter of the inlet.  
[Claim 7] The dirt separator of claim 1, wherein the diameter of the disc is greater than the diameter of the inlet.
[Claim 9] The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.  
[Claim 8] The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.
[Claim 13] The dirt separator of claim 1, wherein the disc is formed of a metal.  
[Claim 11] The dirt separator of claim 1, wherein the disc is formed of a metal.
[Claim 14] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.  
[Claim 12]	The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.
[Claim 15] A handheld vacuum cleaner comprising a dirt separator that comprises: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
wherein the inlet is defined by an end of an inlet duct, and at least a portion of the inlet duct comprising the inlet extends within the chamber
[Claim 13] A handheld vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, wherein the inlet is defined by an end of an inlet duct that extends within the chamber, 
[Claim 16] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and 
a disc located at the ny-1855880535 USC 371 App. of PCT/GB2018/052132Docket No. 42466-21582.00 outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
wherein the inlet is defined by an end of an inlet duct, and at least a portion of the inlet duct comprising the inlet extends within the chambe, and 
wherein the elongate tube extends along an axis parallel to the rotational axis.

[Claim 14] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, wherein the inlet is defined by an end of an inlet duct that extends within the chamber, and wherein the elongate tube extends along an axis parallel to the rotational axis.


Claims 1, 13, and 14 of the copending application lacks at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis. Sharpe teaches a dirt separator for a vacuum cleaner wherein the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational 
Claims 1-4, 7, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-13 of copending Application No. 16/637, 884 in view of Sharpe (US PGPUB 20030106858). 
Instant Application 16/637,894
Copending Application 16/637,884
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 

[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,
 The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber.  
[Claim 8] The dirt separator of claim 1, wherein the inlet is defined by an end of an inlet duct that extends linearly within the chamber.
[Claim 3] The dirt separator of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.  
[Claim 6] The dirt separator of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
[Claim 4] The dirt separator of claim 3, wherein the inlet duct extends upwardly from the bottom of the chamber.  
[Claim 7] The dirt separator of claim 6, wherein the inlet is defined by an end of an inlet duct that extends upwardly from the bottom of the chamber.
[Claim 7] The dirt separator of claim 1, wherein a separation distance between a centre of the inlet and a centre of the disc is no greater than the diameter of the inlet.  

[Claim 9] The dirt separator of claim 1, wherein a separation distance between a centre of the inlet and a centre of the disc is no greater than the diameter of the inlet.
 The dirt separator of claim 1, wherein the disc is formed of a metal.  
[Claim 10] The dirt separator of claim 1, wherein the disc is formed of a metal.
[Claim 14] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.  
[Claim 11] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.
[Claim 15] A handheld vacuum cleaner comprising a dirt separator that comprises: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 

[Claim 12] A handheld vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes
[Claim 16] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and 
a disc located at the ny-1855880535 USC 371 App. of PCT/GB2018/052132Docket No. 42466-21582.00 outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
wherein the elongate tube extends along an axis parallel to the rotational axis.

that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber, and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, and wherein the elongate tube extends along an axis parallel to the rotational axis.


Claims 1, 12, and 13 of the copending application lacks wherein the inlet is defined by an end of an inlet duct, and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis.  Sharpe teaches a dirt separator for a vacuum cleaner wherein the inlet is defined by an end of an inlet duct, and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (fig. 6). It would have been obvious to one of ordinary skill in the art to have modified the dirt separator recited in claim 1 of the copending application (16/637,981) so that the inlet duct extends within the chamber along an axis coincident with the rotational axis, as taught by Sharpe, to direct the particles at the disc in a symmetric fashion in order to avoid uneven wear on the rotating disc in a radial direction. 

Instant Application 16/637,894
Copending Application 16/637,881
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 

[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes,
[Claim 2] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber.  
[Claim 6]  The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber. ny-1856105335 USC 371 App. of PCT/GB2018/052136Docket No. 42466-21583.00  

[Claim 5] The dirt separator of claim 1, wherein the chamber surrounds the inlet duct. ny-1855880335 USC 371 App. of PCT/GB2018/052132Docket No. 42466-21582.00  
[Claim 7] The dirt separator of claim 1, wherein the chamber surrounds the inlet duct.
 The dirt separator of claim 1, wherein the inlet duct extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  
[Claim 8] The dirt separator of claim 1, wherein the inlet duct extends through the wall, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.
[Claim 7] The dirt separator of claim 1, wherein a separation distance between a centre of the inlet and a centre of the disc is no greater than the diameter of the inlet.  
[Claim 10] The dirt separator of claim 1, wherein a separation distance between a centre of the inlet and a centre of the disc is no greater than the diameter of the inlet.
[Claim 8] The dirt separator of claim 1, wherein the diameter of the disc is greater than the diameter of the inlet.  
[Claim 11] The dirt separator of claim 1, wherein the diameter of the disc is greater than the diameter of the inlet.
[Claim 9] The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.  
[Claim 12] The dirt separator of claim 1, wherein the disc has a total open area greater than that of the inlet.
[Claim 10] The dirt separator of claim 1, wherein the disc comprises an inner region surrounded by an outer region, the diameter of the inner region is no less than the diameter of the inlet, and the inner region has an open area less than that of the outer region.  
[Claim 13] The dirt separator of claim 1, wherein the disc comprises an inner region surrounded by an outer region, the diameter of ny-1856105435 USC 371 App. of PCT/GB2018/052136Docket No. 42466-21583.00 the inner region is no less than the diameter of the inlet, and the inner region has an open area less than that of the outer region.
 The dirt separator of claim 10, wherein the inner region has an open area less than 10% and the outer region has an open area greater than 20%. ny-1855880435 USC 371 App. of PCT/GB2018/052132Docket No. 42466-21582.00  
[Claim 14] The dirt separator of claim 13, wherein the inner region has an open area less than 10% and the outer region has an open area greater than 20%.
[Claim 12] The dirt separator of claim 10, wherein the holes are formed in the outer region and the inner region is non-perforated.  
[Claim 15] The dirt separator of claim 13 
[Claim 13] The dirt separator of claim 1, wherein the disc is formed of a metal.  
[Claim 16] The dirt separator of claim 1, wherein the disc is formed of a metal.
[Claim 14] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.  
[Claim 17] The dirt separator of claim 1, wherein the dirt separator comprises an electric motor for driving the disc about the rotational axis.
[Claim 15] A handheld vacuum cleaner comprising a dirt separator that comprises: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 

that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, ny-1856105535 USC 371 App. of PCT/GB2018/052136Docket No. 42466-21583.00 
 A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and 
a disc located at the ny-1855880535 USC 371 App. of PCT/GB2018/052132Docket No. 42466-21582.00 outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
wherein the elongate tube extends along an axis parallel to the rotational axis.

[Claim 19] A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, , and wherein the elongate tube extends along an axis parallel to the rotational axis.


Claims 1, 18, and 19 of the copending application lacks wherein the inlet is defined by an end of an inlet duct, and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis.  Sharpe teaches a dirt separator for a vacuum cleaner wherein the inlet is defined by an end of an inlet duct, and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis (fig. 6). It would have been obvious to one of ordinary skill in the art to have modified the dirt separator recited in claim 1 of the copending application (16/637,981) so that the inlet duct extends within the chamber along an axis coincident with the rotational axis, as taught by Sharpe, to direct the particles at the disc in a symmetric fashion in order to avoid uneven wear on the rotating disc in a radial direction. 
Claims 1, 3, and16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 13-15 of copending Application No. 16/638,023 in view of Sharpe (US PGPUB 20030106858). 
Instant Application 16/637,894
Copending Application 16/638,023
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an 
 A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
[Claim 14] A vacuum cleaner comprising a dirt separator that comprises: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate in a predetermined direction about a rotational axis, and comprising holes running from an upstream face to a downstream face through which the cleansed fluid passes,
[Claim 3] The dirt separator of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.  
[Claim 13] The dirt separator of claim 1 wherein the chamber is configured such that dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
 A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and 
a disc located at the ny-1855880535 USC 371 App. of PCT/GB2018/052132Docket No. 42466-21582.00 outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
wherein the elongate tube extends along an axis parallel to the rotational axis.

[Claim 15] The vacuum cleaner of claim 14, wherein the vacuum cleaner is a stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, the handheld unit comprising the dirt separator, and the elongate tube extending along an axis parallel to the rotational axis.


Claims 1 and 14 of the copending application lacks wherein the inlet is defined by an end of an inlet duct, and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis.  Sharpe teaches a dirt separator for a vacuum cleaner wherein the inlet is defined by an end of an inlet duct, and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis 
Claims 1-3, 5, 6, 13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 10, and 11 of copending Application No. 16/637,996 in view of Sharpe (US PGPUB 20030106858). 
Instant Application 16/637,894
Copending Application 16/637,996
[Claim 1] A dirt separator for a vacuum cleaner, the dirt separator comprising: 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber; and 
a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
[Claim 1] A handheld vacuum cleaner comprising a dirt separator, the dirt separator comprising: a chamber having an inlet through which dirt-laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes.
[Claim 2] The dirt separator of claim 1, wherein the inlet duct extends linearly within the chamber.  
[Claim 7] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an 
 The dirt separator of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.  
[Claim 4] The vacuum cleaner of claim 1, wherein dirt separated from the dirt-laden fluid collects at a bottom of the chamber and fills progressively in a direction towards a top of the chamber, the outlet is located at or adjacent the top of the chamber, and the bottom of the chamber is spaced axially from the top of the chamber.
[Claim 5] The dirt separator of claim 1, wherein the chamber surrounds the inlet duct. ny-1855880335 USC 371 App. of PCT/GB2018/052132Docket No. 42466-21582.00  
[Claim 6] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct, and the chamber surrounds the inlet duct.
[Claim 6] The dirt separator of claim 1, wherein the inlet duct extends through a wall of the chamber, and an opposite end of the inlet duct is attachable to different attachments of the vacuum cleaner.  
[Claim 8] The vacuum cleaner of claim 1, wherein the inlet is defined by an end of an inlet duct that 
[Claim 13] The dirt separator of claim 1, wherein the disc is formed of a metal.  
[Claim 10] The vacuum cleaner of claim 1, wherein the disc is formed of a metal.
 A stick vacuum cleaner comprising a handheld unit attached to a cleaner head by an elongate tube, wherein the handheld unit comprises a dirt separator that comprises 
a chamber having an inlet through which dirt-laden fluid enters the chamber, and an outlet through which cleansed fluid exits the chamber, and 
a disc located at the ny-1855880535 USC 371 App. of PCT/GB2018/052132Docket No. 42466-21582.00 outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, 
wherein the elongate tube extends along an axis parallel to the rotational axis.

[Claim 11] A stick vacuum cleaner comprising a handheld vacuum cleaner that comprises a chamber having an inlet through which dirt- laden fluid enters the chamber and an outlet through which cleansed fluid exits the chamber; and a disc located at the outlet, the disc being arranged to rotate about a rotational axis and comprising holes through which the cleansed fluid passes, the handheld vacuum cleaner attached to a cleaner head by an elongate tube, the elongate tube extending along an axis parallel to the rotational axis.


Claims 1 and 11 of the copending application lacks wherein the inlet is defined by an end of an inlet duct, and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis coincident with the rotational axis.  Sharpe teaches a dirt separator for a vacuum cleaner wherein the inlet is defined by an end of an inlet duct, and at least a portion of the inlet duct comprising the inlet extends within the chamber along an axis 
These are a provisional nonstatutory double patenting rejection.
Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akasaka et al. (WO 2016163075) teaches a separation device with a rotating plate 9.
Thode (US Patent 5914416) teaches a device for separating solid particles from a stream of gas, but Thode teaches an impeller over a disc. 
Kunstwadl (DE 19637431) teaches a similar vacuum cleaner separating device with a rotating disc. Kunstwadl does not teach at least a portion of the inlet duct extends within the chamber along an axis coincident with the rotational axis. 
Mellor (US Patent 4382804) teaches a particle separator unit for separating particles from a flowing fluid by use of a disc 17. 
Yamine (US Patent 4071336) teaches a gas and vapor separator which uses a rotating fan. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723